DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B. In addition, “connect” is interpreted in the office action as one element is directly joined to (or directly communicates with) another element as defined in the specification. See paragraph [00111].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakalski (US 2014/0340181).

Regarding claim 1, Bakalski discloses a switch circuit [e.g. fig. 4/5] comprising: a first port [e.g. 102]; a second port [e.g. 103]; a first transistor stack [e.g. at least three transistors of 308 in the left 322/381 (or transistors in the left 322/381; also see fig.4/5 for other possible matching elements)] coupled between the first and second ports, wherein the first transistor stack comprises a first group of multiple first transistors [e.g. at least two transistors of 308 in the left 322/381 (or 308/325/382;  also see fig.4/5 for other possible matching elements)] and at least one additional first transistor [e.g. at least one additional transistor below the first group of multiple first transistors] coupled between the first and second ports, wherein the multiple first transistors and the at least one additional first transistor all are connected [“connect” is interpreted in the office action as one element is directly joined to (or directly communicates with) another element as defined in the specification] together in series to provide a first variably-conductive path between the first and second ports; a first balancing capacitor [e.g. capacitors/one of capacitor of 306/390/392 in the left 322/381] with a first terminal [e.g. the top/bottom terminal] coupled to an input of the first group of multiple first transistors, and a second terminal [e.g. the bottom/top terminal] coupled to an output of the first group of multiple first transistors; and a second transistor stack [e.g. at least three transistors of 308 in the middle/right 322/381 (or transistors in the middle/right 322/381; also see fig.4/5 for other possible matching elements)] coupled in parallel with the first transistor stack between the first and second ports.
Regarding claim 2, Bakalski discloses the switch circuit of claim 1, wherein: the second transistor stack comprises a second group of multiple second transistors [e.g. 308 in the middle/right 322/381] and at least one additional second transistor [e.g. at least one of another transistors under the second group of multiple second transistors] coupled between the first and second ports, wherein the multiple second transistors and the at least one additional second transistor all are connected together in series to provide a second variably-conductive path between the first and second ports.

Regarding claim 3, Bakalski discloses the switch circuit of claim 2, further comprising: a second balancing capacitor [e.g. capacitors/one of capacitor of 306/390/392 in the middle/right 322/381] with a first terminal coupled to an input of the second group of multiple second transistors, and a second terminal coupled to an output of the second group of multiple second transistors.

Regarding claim 4, Bakalski discloses the switch circuit of claim 2, wherein: each transistor of the first transistor stack has a gate terminal coupled to a first stack control terminal, each transistor of the second transistor stack has a gate terminal coupled to a second stack control terminal, and the switch circuit further comprises a first driver [e.g. the circuit (not shown) generates the signal for first stack control terminal (see block 308)] coupled to the first control terminal; and a second driver [e.g. the circuit (not shown) generates the signal for the second stack control terminal (see block 308)] coupled to the second control terminal, where the first and second drivers are configured to simultaneously turn on or turn off the first and second pluralities of transistors.
Regarding claim 5, Bakalski discloses the switch circuit of claim 1, wherein: the first group of multiple first transistors [e.g. 382/384] includes a first transistor [e.g. the top transistor] with a first current-conducting terminal [e.g. drain/source terminal] and a second current-conducting terminal [e.g. source/drain terminal], and a second transistor [e.g. the bottom transistor]with a third current-conducting terminal [e.g. drain/source terminal] and a fourth current-conducting terminal [e.g. source/drain terminal]; the first terminal of the first balancing capacitor [e.g. 390/392] is connected to the first current-conducting terminal of the first transistor; the second current-conducting terminal of the first transistor is electrically coupled to the third current-conducting terminal of the second transistor; and the second terminal of the first balancing capacitor is connected to the fourth current-conducting terminal of the second transistor.

Regarding claim 6, Bakalski discloses the switch circuit of claim 1, wherein the first group of multiple first transistors includes two transistors.

Regarding claim 7, Bakalski discloses the switch circuit of claim 1, wherein the first group of multiple first transistors includes three or more transistors.

Regarding claim 8, Bakalski discloses the switch circuit of claim 1, wherein: the at least one additional first transistor comprises a second group of multiple second transistors [e.g. at least two FETs]; and the switch circuit further includes a second balancing capacitor [e.g. capacitors/one of capacitor of 306/390/392 in the middle/right 322/381] with a first terminal [e.g. the top/bottom terminal] coupled to an input of the second group of multiple second transistors, and a second terminal [e.g. the bottom/top terminal] coupled to an output of the second group of multiple second transistors.

Regarding claim 13, Bakalski discloses the switch circuit of claim 1, wherein each transistor of the first and second groups of transistors is a field effect transistor.
Regarding claim 15, Bakalski discloses a switch circuit [e.g. fig. 4/5]  comprising: a first port [e.g. 102]; a second port [e.g. 103]; a first transistor stack [e.g. 325/382 in the left 322/381] coupled between the first and second ports, wherein the first transistor stack comprises a first plurality of transistors coupled in series between the first and second ports to provide a first variably-conductive path between the first and second ports; a first balancing capacitor network [e.g. 306/390 in the left 322/381] that includes one or more first capacitors, wherein a first capacitor [e.g. one of capacitors in 306/390 in the left 322/381]  of the one or more first capacitors is coupled across a first group of multiple transistors of the first plurality of transistors; a second transistor stack [e.g. 325/382 in the middle/right 322/381]  coupled between the first and second ports, wherein the second transistor stack comprises a second plurality of transistors coupled in series between the first and second ports to provide a second variably-conductive path between the first and second ports; and a second balancing capacitor network [e.g. 306/390 in the middle/right 322/381] that includes one or more second capacitors, wherein a first capacitor [e.g. one of capacitors in 306/390 in the middle/right 322/381]  of the one or more second capacitors is coupled across a second group of multiple transistors of the second plurality of transistors.

Regarding claim 16, Bakalski discloses the switch circuit of claim 15, wherein: the first plurality of transistors includes two transistors; and the second plurality of transistors includes two transistors.

Regarding claim 17, Bakalski discloses the switch circuit of claim 15, wherein: the first plurality of transistors includes three or more transistors; and the second plurality of transistors includes three or more transistors.

Regarding claim 18, Bakalski discloses a transceiver [e.g. see para. 0016, 502, 510 fig, 7a ] comprising: a switch circuit [e.g. fig. 4/5]  that includes a first port, a second port, a first transistor stack coupled between the first and second ports, wherein the first transistor stack comprises a first group of multiple first transistors and at least one additional first transistor coupled between the first and second ports, wherein the multiple first transistors and the at least one additional first transistor all are connected together in series to provide a first variably-conductive path between the first and second ports, a first balancing capacitor with a first terminal coupled to an input of the first group of multiple first transistors, and a second terminal coupled to an output of the first group of multiple first transistors, and a second transistor stack coupled in parallel with the first transistor stack between the first and second ports. See rejections of claims 1 and 15.
Regarding claim 19, Bakalski discloses the transceiver of claim 18, wherein: the second transistor stack comprises a second group of multiple second transistors [e.g. at least 2 transistors ] and at least one additional second transistor [e.g. at least one of transistors under the second group of multiple second transistors] coupled between the first and second ports, wherein the multiple second transistors and the at least one additional second transistor all are connected together in series to provide a second variably-conductive path between the first and second ports.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakalski (US 2014/0340181) in view of Tombak et al. (US 2019/0140687).
Regarding claim 9, Bakalski discloses the switch circuit of claim 1. Bakalski does not explicitly disclose a third port; and a third transistor stack coupled between the first and third ports. However, it’s well known to utilize a third port and shunt branches in a matching network for antenna. For example, Tombak discloses a third port [e.g. RIN1/P01 fig. 15 Tombak]; shunt branches [e.g. 12-2, 12-4]; and a third transistor stack coupled between the first [e.g. ANT1] and third [e.g. RIN1/P01] ports, such that the combination discloses further comprising: a third port [e.g. RIN1/P01 Tombak]; and a third transistor stack [similar to the first or second transistor stack Bakalski] coupled between the first and third ports, wherein the third transistor stack comprises a third group of multiple third transistors coupled in series between the first and third ports, and wherein each transistor of the third group of multiple third transistors has a gate terminal coupled to a third control terminal. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Bakalski in accordance with the teaching of Tombak regarding a RF switch in order to provide single-pole-double-throw configuration [paras. 0075].
Regarding claim 10, the combination discussed above discloses the switch circuit of claim 9, further comprising: a fourth transistor stack [e.g. see shunt branch 12-4/12-2 Tombak, similar to the other transistor stacks of Bakalski] coupled between the third port and a ground reference node [e.g. ground], wherein the fourth transistor stack comprises a fourth group of multiple fourth transistors coupled in series between the third port and the ground reference node, and wherein each transistor of the fourth group of multiple fourth transistors has a gate terminal coupled to a fourth control terminal.

Regarding claim 11, the combination discussed above discloses the switch circuit of claim 10, further comprising: a fifth transistor stack [similar to the other transistor stacks of Bakalski, the shunt branch is similar to the radio frequency switch] coupled between the third port and the ground reference node, wherein the fifth transistor stack comprises a fifth group of multiple fifth transistors coupled in series between the third port and the ground reference node, and wherein each transistor of the fifth group of multiple fifth transistors has a gate terminal coupled to a fifth control terminal.
Regarding claim 12, Bakalski discloses the switch circuit of claim 1, wherein the first and second transistor stacks form portions of a first branch between the first and second ports. Bakalski does not explicitly disclose a third port and shunt branches. However, it’s well known to utilize a third port and shunt branches in a matching network for antenna. For example, Tombak discloses a third port [e.g. RIN1/P01 fig. 15 Tombak]; and shunt branches [e.g. 12-2, 12-4], such that the combination discloses further comprising: a third port; a second branch coupled between the first and third ports; a third branch coupled between the second port and a ground reference node; and a fourth branch coupled between the third port and the ground reference node [see rejections of claims 9-11]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Bakalski in accordance with the teaching of Tombak regarding a RF switch in order to provide single-pole-double-throw configuration [paras. 0075].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakalski (US 2014/0340181) in view of Malladi (US 10,326,440).
Regarding claim 14, Bakalski discloses the switch circuit of claim 13, except wherein each transistor of the first and second pluralities of transistors is a multiple-gate field effect transistor. Bakalski discloses to utilize single gate field effect transistors. Bakalski does not disclose to utilize multiple-gate field effect transistors. However, Malladi discloses to utilize multiple-gate field effect transistors [Col. 1, lines 18-33]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Bakalski in accordance with the teaching of Malladi regarding multiple gate FETs in order to provide better electrical control over the channel [Col. 1, lines 18-33].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842